MEMORANDUM DECISION
PER CURIAM.
Defendant Gene Eckelkamp appeals the trial court’s judgment in a court-tried case awarding damages to plaintiff. Defendant on appeal challenges only the trial court’s denial of his oral motion for continuance made at the time of trial. Ecklekamp appeared pro se when the court granted his trial counsel’s motion for withdrawal one week prior to this scheduled trial. The trial court did not abuse its discretion in denying the continuance. Lamastus v. Lamastus, 886 S.W.2d 721 (Mo.App.1994).
An opinion would have no precedential value. The parties have been furnished with a statement supporting this decision.
Judgment affirmed. Rule 84.16(b).